Citation Nr: 1115241	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a detached rib. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg amputation with loss of height and residuals.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the spine with bone spurring and arthritis.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the claimed benefits.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript is of record.  

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for right leg amputation with loss of height and residuals and for degenerative joint disease of the spine with bone spurring and arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at a hearing on appeal, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disorder and for entitlement to compensation under 38 U.S.C.A. § 1151 for a detached rib.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing on appeal.  Id.  During the July 2010 Board hearing, the Veteran testified that he wanted to withdraw the appeal with regard to the issues of whether new and material evidence has been received to reopen a claim to reopen entitlement to service connection for a right shoulder disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for a detached rib.   Therefore, the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of the Veteran's petition to reopen a claim for entitlement to service connection for a right shoulder disorder and for entitlement to compensation under 38 U.S.C.A. § 1151 for a detached rib is dismissed.


REMAND

During the July 2010 hearing, the Veteran stated that he has continued to receive private treatment with Dr. T. R. and that this doctor had provided during this treatment an opinion positive to the Veteran's claim regarding his right leg amputation and back disorder.  The last treatment records in the claims file are dated in April 2008 and the positive opinion referenced by the Veteran is not of record.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board notes that in a July 2010 statement, the Veteran's representative stated that the Veteran was providing the necessary authorization and consent to release information to VA (VA Form 21-4142) and a waiver of RO consideration of all records obtained pursuant to the request for the outstanding private records.  However, a VA Form 21-4142 was not in the claims file.  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).  

Moreover, a VA opinion was obtained with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (2010).  However, the Board finds that this opinion is inadequate for several reasons.  First, the examiner concluded that there was no evidence of fault on the VA's part due to carelessness, negligence, lack of proper skill or error in judgment in the VA's hospital care, medical or surgical treatment or examination.  The only rationale provided for this opinion was that phantom leg pain, non-painful phantom limb sensations, residual limb pain and back and neck pain were common following amputation of an extremity.  

The Veteran asserts, in part, that the VA surgeons did not leave enough skin on the leg stump and that the change in the length of his leg, from pre-amputation to post-amputation with use of a prosthesis, caused or aggravated his back disorder.  It does not appear that the examiner took the Veteran's statement into consideration when formulating the provided opinion.  Moreover, private treatment records from Dr. T. R. note thinning of the tissue around the leg stump and state that it would be better if the stump was a little shorter as far as the bony prominence of the tibia.  

The Board also notes an undated VA opinion by a nurse practitioner which stated that it would be at least as likely as not that the prosthetic device through altering what was his normal gait has aggravated, his lower back condition, but did not cause it.  The examiner did not comment on this opinion.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, once all relevant evidence has been obtained and associated with the claims file, the Veteran must be provided with a new VA examination.  

In terms of the claim for TDIU, the claims for compensation under 38 U.S.C.A. § 1151 are inextricably intertwined with entitlement to TDIU, since TDIU depends on what conditions are service connected or granted compensation under 38 U.S.C.A. § 1151.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  As such, it follows that Board resolution of the TDIU claim on appeal, at this juncture, would be premature pending additional development and adjudication of the 38 U.S.C.A. § 1151 claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Minneapolis, Minnesota VAMC, since September 5, 2007, and from the St. Cloud, Minnesota VA Health Care System, since April 29, 2003.  In addition, obtain a copy of the form that explains what the risks were with regard to the April 2003 surgery (right leg amputation).  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify private health care providers who have treated him for any of the claimed disabilities and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, particularly from Dr. T. Radovich, since April 1, 2008.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and/or responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, schedule the Veteran for an examination, by an appropriate physician, who has not previously been involved in the Veteran's care or in giving an opinion on his 1151 claims, at the St. Cloud medical facility, if possible.  The claims file with associated treatment records and this remand must be made available to, and be reviewed by, the examiner in connection with the examination, and he/she should so indicate in the report.  All necessary studies and/or tests for an accurate assessment should be conducted.

After a thorough review of the claims file and the clinical findings of the examination, the examiner should: (1) describe the Veteran's physical condition immediately prior to the April 29, 2003 surgery upon which the 1151 claims are based and compare it with the subsequent physical condition resulting from the claimed VA treatment on and after the April 29, 2003 surgery (right leg amputation), (2) discuss the nature and extent of any "additional disability" attributable to VA treatment, to include but not limited to degenerative joint disease of the spine and loss of height with residuals from the right leg amputation, and (3) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment.  The examiner must also express an opinion as to (1) whether it is as likely as not (50 percent or greater probability) that any current disorder, or aggravation of any preexisting disorder, is the result of VA medical treatment/hospitalization for surgery on April 29, 2003 and thereafter, (2) whether any such current disorder was a "necessary consequence" of VA medical treatment/hospitalization properly administered with the express or implied consent of the Veteran, and (3) whether any such current disorder is due to the natural progression of a disease or injury that occurred prior to or after the VA surgery on April 29, 2003.  If the examiner determines that VA's actions caused additional disability to the Veteran, then the examiner should offer an opinion on whether the evidence shows an event not reasonably foreseeable possibly caused the additional disability to the Veteran.  When considering whether any disability was caused by an event not reasonably foreseeable, the examiner should discuss whether the risks/
complications of such surgery was explained to the Veteran prior to the surgery and whether he signed an informed consent form.

In rendering his or her opinion, the examiner should comment as to whether, in performing the April 29, 2003 surgery, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  In providing the requested opinion(s), the examiner should consider and address any other medical opinions on this issue in the record, as well as the Veteran's assertions and testimony.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be given, the examiner should give the reason(s) why.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above requested action, and any additional notification and development deemed warranted, readjudicate the claims for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, and for a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


